DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 6, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn (KR 10-2014-0120850, Machine Translation).
Regarding claim 6, Ahn discloses solar cell comprising (see Figs. 1 and 2): a I-VII compound photovoltaic layer (150 and 123 [pgs. 5, 186-197]) comprising a transparent electrode layer (150 [pgs. 5, 186-197]) and a I-VII compound layer formed under the transparent electrode layer (123 [pgs. 5, 186-197], p-type CuCl, lines pg. 5 169-170) which operates as p-type; a silicon photovoltaic layer (112 and 113 [pg. 7 279-305]) including a first type silicon layer (113) and a second type silicon layer (112), the first type silicon layer having first type dopants (113 p-type dopants), the second type silicon 
With regards to a transparent electrode layer operating as an n-type, the transparent electrode of Ahn include ITO or IZO which the same material of the electrode operating as n-type discloses by Applicant (see pg. 13 paragraph 3 of instant specification) and the n-type electrode layer is directly adjacent a p-type I-VII semiconductor layer which is formed of the same I-VII material as Applicant (see pg. 13 paragraph 2 of instant specification), therefore the ITO electrode of Ahn will also function as n-type.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding claim 7, Ahn discloses all of the claim limitations as set forth above.
	In addition, Ahn further discloses wherein the I-VII compounds include CuCl, CuClBr, CuClI, CuIBrCl (see Abstract).
Regarding claim 9, Ahn discloses all of the claim limitations as set forth above.
.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (KR 10-2014-0120850, Machine Translation) as applied to claims 6, 7 and 9 above and in further view of Ahn ‘995 (US 2011/0114995 A1).
Regarding claim 8, Ahn discloses all of the claim limitations as set forth above.
Ahn does not disclose wherein the I-VII compound includes an impurity such as one of oxygen (O), sulfur (S) and selenium (Se).
	Ahn ‘995 discloses that I-VII semiconducting layer can have n or p-type dopants and that the p-type dopants include oxygen (O), sulfur (S) and selenium (Se) ([0032]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to include oxygen (O), sulfur (S) and selenium (Se) in the I-VII compound layer of Ahn because as disclosed by Ahn’995 it is an appropriate dopant material for I-VII semiconducting layers and because Ahn discloses a p-type  I-VII is present.	
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	
Response to Arguments
Applicant notes that in FIG. 3, the P-N junction is formed between (A) the I-VII compound layer 311 operating as p-type and in the form of a single layer, and (B) the 
Applicant argues that the structure of Ahn does not disclose claim 6 because Ahn does not disclose that the transparent electrode functions as n-type and more than a single  I-VII compound layer 311 operating as p-type form upper solar cell (120) of Ahn.
	Examiner finds that the claim is not written in a manner which would limit the solar cell of Ahn to only have a transparent n-type electrode layer and a p-type I-VIII layer to read on the claim. The claim uses “composed of:” which is open-ended and therefore additional elements can be present. Examiner notes that composed of is synonymous with comprising. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("consisting of" defined as "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith"). 
	Furthermore, Examiner notes that the n-type electrode material of Ahn and Applicant are the same material and furthermore are positioned adjacent to same 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726